— Order and judgment (one paper), Supreme Court, New York County (Karla Mos*555kowitz, J.), entered on or about June 10, 1991, which, in a proceeding pursuant to CPLR article 78, dismissed the petition as untimely, unanimously affirmed, without costs.
For purposes of CPLR 217, a determination becomes final and binding when the aggrieved party is notified (Matter of Edmead v McGuire, 67 NY2d 714). We agree with the IAS court that petitioner received actual notice of the determination challenged here on December 20, 1989, more than four months before commencement of the proceeding. The notification received by petitioner denying him readmission to respondents’ program did not serve to toll or revive the Statute of Limitations (cf., Gertler v Goodgold, 66 NY2d 946). Concur— Sullivan, J. P., Wallach, Asch, Kassal and Rubin, JJ.